Title: To Thomas Jefferson from Martha Jefferson Randolph, 26 June 1793
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Dear Papa
Monticello June 26, 1793

We recieved your 3 Last letters yesterday which by the carelessness of the post master in Richmond have been detained many weeks, indeed their negligence is intolerable, we have just heard of some of Mr. Randolphs Letters to you that have gone on to Lexington in kentucke. Those that we do get, come so irregularly without any regard to their dates that it is impossible to follow your directions with any degree of punctuality. Mr. Randolph thinks it would be most adviseable to have all your furniture brought by water as it is not only much more oeconomical but also safer. I have a terible account to give you of your cyder. Of 140 bottles that were put away you will hardly find 12. It flew in such a manner as to render it dangerous going near them. Those that were carelessly corked forced their corks the rest burst the bottles amongst which the havoc is incredible. The servants cloaths are not arrived nor have we been able to hear any thing about them. I am going on with such spirit in the garden that I think I shall conquer my oponents the insects yet, tho Hither to they have been as indifadigable in cutting up as I have been in planting. I have added to your accasia which is at Least 2 feet high 2 lemmon trees and have the promiss of an egg plant from Mr. Derieux. My dear little Anna daily more and more entertaining she is very observing and very talkative of course charming in the eyes of a mother. The dear Little boy tho not in perfect health is very well for one that is cutting teeth. You will easily concieve how great the  satisfaction is I derive from the company of my sweet Little babes tho none but those who have experienced it can. I have allways forgot to mention Petit in any of my Letters. My negligence hurt his feelings I know, as it is not my design to do so you would oblige me infinitely by delivering some message to him de ma part. Adieu my dear Papa. Believe me with tender affection yours

M Randolph

